1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                         Case No.: 1:19-cr-00166 DAD BAM
12                  Plaintiff,                         ORDER GRANTING MOTION FOR
                                                       COMPETENCY EVALUATION OF DEFENDANT
13          v.                                         ACCORDING TO 18 U.S.C. 4241(a)
14   JOSE LUIS RODRIGUEZ,
15                  Defendants.
16
17          Counsel for the defendant orally moved the Court for an order requiring the defendant to

18   submit to examination to determine his mental competency. Having considered the information form

19   counsel that she is unable to communicate with the defendant and he appears unable to comprehend

20   what she says to him and the information contained in the petition, the Court finds there is reasonable

21   cause to believe that he may be presently suffering from a mental disease or defect rendering him

22   mentally incompetent to:

23          (1)     understand the nature and consequences of the proceedings against him, or

24          (2)     to assist with his defense.

25   Accordingly, the Court ORDERS:

26          1.      The defendant’s motion for a competency evaluation of the defendant is GRANTED.

27          2.      Pursuant to 18 U.S.C. § 4241 (b) and § 4247 (b), the defendant is committed to the

28   custody of the Attorney General for placement in a suitable facility to be examined as soon as

                                                        1
1    practicable and within no more than 30 days from the date this order is electronically served. Unless

2    impracticable, the psychiatric or psychological examination shall be conducted in the suitable

3    facility closest to the Court. The psychiatric or psychological examination shall be conducted by a

4    licensed or certified psychiatrist or psychologist or, if appropriate, by more than one such examiner. A

5    psychiatric or psychological report regarding defendant’s competency shall be filed with the Court

6    pursuant to the provisions of 18 U.S.C. § 4247 (b) and (c), with copies provided to the attorneys for

7    the defendant and the government.

8           The evaluation SHALL be completed and filed with the Court within 30 days from the date

9    this order is electronically filed, unless an extension of time is sought and approved by the Court.

10          3.      This matter is set for a status conference on February 18, 2020, at 1:00 p.m. in

11   Courtroom 3, before Magistrate Judge Barbara A. McAuliffe.

12
13   IT IS SO ORDERED.

14      Dated:     December 30, 2019                           /s/ Jennifer L. Thurston
15                                                      UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
